ORDER

PER CURIAM:
AND NOW, this 16 day of March, 1999, the Petition for Allowance of Appeal is GRANTED, limited to the issue of whether the Superior Court erred by affirming the Order of the Court of Common Pleas granting Respondent Nationwide’s petition to set aside Petitioners’ garnishment proceeding based on claims of bad faith even though those claims had not been expressly assigned to Petitioners by the insured and even though Nationwide had already paid the full limits of the insured’s policy.1

. We note that the grant of allocatur in the instant case is strictly limited to the issue presented in this Order, and that the parties are not to brief or present argument concerning Petitioner’s allegation that the lower courts should have permitted its garnishment action against Respondent Nationwide to proceed based on Nationwide’s obligation to pay delay damages and/or judgment interest.